     Case 1:19-cv-00780-AWI-SKO Document 28 Filed 02/23/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    LUCILA PENA,                                     CASE NO. 1:19-cv-00780-AWI-SKO
12                       Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATION TO GRANT IN PART
13           v.                                        PLAINTIFF’S MOTION FOR ATTORNEY’S
                                                       FEES, COSTS, AND EXPENSES PURSUANT
14    ANDREW SAUL,                                     TO THE EQUAL ACCESS TO JUSTICE ACT
      Commissioner of Social Security,
15                                                     (Doc. No. 27)
                         Defendant.
16

17          On November 11, 2020, Plaintiff Lucila Pena (“Plaintiff”) filed a motion for an award of

18   attorney’s fees, costs, and expenses pursuant to the Equal Access to Justice Act (“EAJA”) in the

19   amount of $11,206.65 in attorney’s fees and $461.45 in costs and expenses. (Doc. No. 21.) The

20   Commissioner of Social Security (“Commissioner”) filed his opposition on December 11, 2020.

21   (Doc. No. 25.) Plaintiff filed a reply brief on December 21, 2020, requesting an additional

22   $2,315.82 in attorney’s fees and $82.50 in expenses. (Doc. No. 26.) The matter was referred to a

23   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

24          On January 27, 2021, the assigned magistrate judge issued findings and a recommendation

25   that Plaintiff’s motion be granted in part, in the reduced amount of $10,620.85 in attorney’s fees

26   and $523.25 in costs and expenses. (Doc. No. 27.) The findings and recommendation provided

27   that any party could file objections thereto within twenty-one (21) days. (Id. at 10.) No objections

28   were filed.
                                                       1
     Case 1:19-cv-00780-AWI-SKO Document 28 Filed 02/23/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), the Court conducted a de

 2   novo review of the case. Having carefully reviewed the file, the court concludes that the findings

 3   and recommendation are supported by the record and proper analysis.

 4                                                ORDER

 5          Accordingly, IT IS HEREBY ORDERED that:

 6   1.            The findings and recommendation dated January 27, 2021 (Doc. No. 27) are

 7                 ADOPTED IN FULL;

 8   2.            Plaintiff’s motion for EAJA fees, costs, and expenses (Doc. No. 21) is GRANTED

 9                 IN PART in the reduced amounts of $10,620.85 in attorney’s fees and $523.25 in

10                 costs and expenses;

11   3.            Any payment shall be made payable to Plaintiff and delivered to Plaintiff’s counsel,

12                 unless Plaintiff does not owe a federal debt; and

13   4.            If the United States Department of the Treasury determines that Plaintiff does not

14                 owe a federal debt, the government shall accept Plaintiff’s assignment of EAJA fees

15                 and pay fees directly to Plaintiff’s counsel.

16
     IT IS SO ORDERED.
17

18   Dated: February 23, 2021
                                                 SENIOR DISTRICT JUDGE
19

20
21

22

23

24

25

26
27

28
                                                       2
